Exhibit 10.1(a)

STATE OF FLORIDA

COUNTY OF VOLUSIA

FIFTH AMENDMENT TO LEASE AGREEMENT

This Fifth Amendment to Lease made this      day of                     , 2006,
is entered into by and between Ridgewood Office Building, L.P., Ltd., a Delaware
limited partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated
June 26, 1995 wherein the Tenant leased an additional 1,114 square feet of
Rentable Area, and that certain First Amendment to Lease dated August 2, 1999
wherein the Tenant leased an additional 5,577 square feet of Rentable Area
resulting in a total Rental Area of 45,429 square feet and that certain Second
Amendment to Lease dated December 11, 2001 wherein the Tenant leased an
additional 3,851 square feet of Rentable Area resulting in a total Rentable Area
of 49,280 square feet and that certain Third Amendment to Lease dated August 8,
2002 wherein the Tenant leased an additional 5,435 square feet of Rentable Area
resulting in a total Rentable Area of 51,235 square feet.

WHEREAS, Tenant exercised its option under Addendum Number Three To Lease,
Option To Decrease Rentable Area In The Premises effective October 1, 2003
wherein the Tenant decreased the Rental Area by 12,939 square feet such area
being the entire Fourth Floor of the Building resulting in a total Rentable Area
of 38,296 square feet.

WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in the Fourth Amendment to Lease, the Premises shall be adjusted such that
effective December 1, 2004 Tenant will occupy the entire Fourth Floor,
consisting of 12,939 square feet and vacate the space it occupies in the south
end of the Second Floor, consisting of 5,577 square feet, resulting in a total
Rentable Area of the Premises being 45,658 square feet.

WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in this Fifth Amendment to Lease, the Premises shall be adjusted such that
effective January 1, 2007 Tenant will occupy additional space on the Second
Floor consisting of 3,842 square feet resulting in a total Rentable Area of the
Premises being 49,500 square feet.

NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:

I. A. As to Section 2. DEFINITIONS.

 

  2.a. Base Rent: Effective January 1, 2007 shall be $556,875.00 per year for
all space occupied by Tenant until adjusted according to the terms set forth in
the Lease.

 

  2.j. Monthly Installments of Base Rent: $46,406.25 per month until adjusted
according to the terms set forth in the Lease.

 

  2.r. Tenant’s Proportionate Share: 79.26% such share is a fraction, the
numerator of which is the Rentable Area of the Premises, and the denominator of
which is the Rentable Area of the Project, as determined by Landlord from time
to time. The Project consists of one building containing a total Rentable Area
of 62,453 square feet.

B. As to Section 3. EXHIBITS AND ADDENDA, said section is amended to read as
follows:

The exhibits listed below and attached hereto are incorporated by reference in
this Fourth Amendment to Lease:

a. Exhibit “A” - Revised Floor Plan showing the Premises.

b. Addendum Number Five – Option to Decrease Rentable Area

 

  1       Landlord Initials                  Tenant Initials  

LOGO [g134158ex10_apg001.jpg].

 



--------------------------------------------------------------------------------

D. As to Section 12. ALTERATIONS AND ADDITIONS., the following is added:

Tenant shall accept the space in broom clean as-is condition and be responsible
for all improvements and modifications. Landlord shall reimburse Tenant an
Improvement Allowance of $7.50 per square foot on the additional 3,842 square
feet net increase in the Rentable Area in the total amount of Twenty Eight
Thousand Eight Hundred and Fifteen ($28,815.00) Dollars and no cents. Payment
will be made upon completion of the improvements and evidence that all
contractors, sub-contractors and materialmen have been paid.

II. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.

III. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.

 

LANDLORD:

RIDGEWOOD OFFICE BUILDING, L.P., LTD.,

a Delaware limited partnership

   

TENANT:

BROWN & BROWN, INC.

a Florida corporation

By: Root Real Estate Corp., its managing general partner       By:     By:

 

   

LOGO [g134158ex10_apg002a.jpg]

Ronald E. Nowviskie, Vice President     Print Name:  

Charles Lydecker

      Title:  

REVP

Witnesses:     Witnesses:

 

   

LOGO [g134158ex10_apg002b.jpg]

Print Name:  

 

    Print Name:  

Marsha L. Nichols

 

   

LOGO [g134158ex10_apg002c.jpg]

Print Name:  

 

    Print Name:  

T.G. Tinsley

 

  2       Landlord Initials                  Tenant Initials  

LOGO [g134158ex10_apg002d.jpg].

 



--------------------------------------------------------------------------------

D. As to Section 12. ALTERATIONS AND ADDITIONS., the following is added:

Tenant shall accept the space in broom clean as-is condition and be responsible
for all improvements and modifications. Landlord shall reimburse Tenant an
Improvement Allowance of $7.50 per square foot on the additional 3,842 square
feet net increase in the Rentable Area in the total amount of Twenty Eight
Thousand Eight Hundred and Fifteen ($28,815.00) Dollars and no cents. Payment
will be made upon completion of the improvements and evidence that all
contractors, sub-contractors and materialmen have been paid.

II. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.

III. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.

 

LANDLORD:     TENANT: RIDGEWOOD OFFICE BUILDING, L.P., LTD.,     BROWN & BROWN,
INC. a Delaware limited partnership     a Florida corporation By: Root Real
Estate Corp., its managing general partner       By:       By:  

LOGO [g134158ex10_apg003a.jpg]

   

 

Ronald E. Nowviskie, Vice President     Print Name:  

 

      Title:  

 

Witnesses:     Witnesses:  

LOGO [g134158ex10_apg003b.jpg]

   

 

Print Name:  

A. Caryl Taylor

    Print Name:  

 

LOGO [g134158ex10_apg003c.jpg]

   

 

Print Name:  

Patrick M. Opalewski

    Print Name:  

 

 

 

LOGO [g134158ex10_apg003d.jpg]

    2                                           Landlord Initials         Tenant
Initials             .



--------------------------------------------------------------------------------

EXHIBIT A

Revised Floor Plans

 

 

LOGO [g134158ex10_apg004.jpg]

    3                                           Landlord Initials         Tenant
Initials             .



--------------------------------------------------------------------------------

ADDENDUM NUMBER FIVE TO LEASE

OPTION TO DECREASE RENTABLE AREA IN THE PREMISES

Effective October 1, 2009 and annually each such date thereafter, and provided
Tenant is not in default under any terms of this Lease, Tenant shall have an
ongoing option to decrease the Rentable Area of the Premises by 3,842 square
feet by giving Landlord twelve (12) months prior written notice. The fee paid to
Landlord for exercising this option will be $11,526.00 plus applicable sales tax
if the space is reduced effective October 1, 2009; $5,783.00 plus applicable
sales tax if the space is reduced effective October 1, 2010; and no fee if the
space is reduced thereafter. Tenant’s monthly installment of Base Rent and
Proportionate Share of Project Operating costs shall be proportionally adjusted
to reflect the square feet of Rentable Area then contained in the Premises. In
the event that Tenant shall fail to give Landlord timely written notice of its
election to exercise its option to decrease, such option shall be null and void
until the next succeeding Anniversary Date.

 

  4       Landlord Initials                  Tenant Initials  

LOGO [g134158ex10_apg005.jpg].

 



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF VOLUSIA

SIXTH AMENDMENT TO LEASE AGREEMENT

This Sixth Amendment to Lease made this 17th day of August, 2009, is entered
into by and between Ridgewood Office Building, L.P., Ltd., a Delaware limited
partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated
June 26, 1995 wherein the Tenant leased an additional 1,114 square feet of
Rentable Area, and that certain First Amendment to Lease dated August 2, 1999
wherein the Tenant leased an additional 5,577 square feet of Rentable Area
resulting in a total Rental Area of 45,429 square feet and that certain Second
Amendment to Lease dated December 11, 2001 wherein the Tenant leased an
additional 3,851 square feet of Rentable Area resulting in a total Rentable Area
of 49,280 square feet and that certain Third Amendment to Lease dated August 8,
2002 wherein the Tenant leased an additional 5,435 square feet of Rentable Area
resulting in a total Rentable Area of 51,235 square feet and that certain Fourth
Amendment to Lease dated October 26, 2004 wherein Tenant vacated 5,577 square
feet resulting in a total Rental Area of 45,658 square feet and that certain
Fifth Amendment to Lease dated May 30, 2007 wherein Tenant leased an additional
3,842 square feet resulting in a total Rental Area of 49,500 square feet.

NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:

I. For the period of June 1, 2009 through December 31, 2009, Tenant shall occupy
but pay no Base Rent or Project Operating Expenses on 1,535 square feet of space
it currently occupies and an additional 565 square feet of newly occupied space
(“Zentner Space”), both being on the Second Floor.

II. The Rentable Area of the Premises for the purpose of billing Base Rent and
Project Operating costs shall be 47,965 square feet for the period June 1, 2009
through December 21, 2009, and 50,065 square feet thereafter.

III. All other terms, covenants and conditions of the Lease, including Tenant’s
ongoing option to decrease the Rentable Area of the Premises by 3,842 square
feet as provided in Addendum Number Five to Lease, are and shall remain in full
force and effect.

IV. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.

 

LANDLORD:

RIDGEWOOD OFFICE BUILDING, L.P., LTD.,

a Delaware limited partnership

   

TENANT:

BROWN & BROWN, INC.

a Florida corporation

By: Root Real Estate Corp., its managing general partner       By:       By:  

LOGO [g134158ex10_apg006a.jpg]

   

LOGO [g134158ex10_apg006c.jpg]

Ronald E. Nowviskie, Vice President     Print Name:  

Jim Henderson

    Title:  

Vice Chairman & COO

Witness:     Witness:

LOGO [g134158ex10_apg006b.jpg]

   

LOGO [g134158ex10_apg006d.jpg]

Print Name:  

A. Caryl Taylor

    Print Name:  

T.G. Tinsley

 

      1       Landlord Initials  

LOGO [g134158ex10_apg006e.jpg]

      Tenant Initials  

LOGO [g134158ex10_apg006f.jpg].

 